                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                              ORLANDO DIVISION

DANA LYNN LOYD,

      Plaintiff,

v.                                                    Case No. 6:18-cv-1501-Orl-37DCI

ROBIN C. LEMONIDIS; and MORGAN
LAUR REINMAN,

      Defendants.
_____________________________________

                                        ORDER

      Pro se Plaintiff Dana Lynn Loyd (“Loyd”) initiated this action against Defendants

on September 12, 2018. (See Doc. 1 (“Complaint”).) Loyd also filed a motion to proceed

in forma pauperis (Doc. 2 (“IFP Motion”).) On referral, U.S. Magistrate Judge Gregory J.

Kelly recommends denying the IFP Motion and dismissing the Complaint with prejudice

because the Complaint is barred by the Rooker-Feldman abstention doctrine. (Doc. 3, p. 4

(“R&R”).)

      The parties did not object to the R&R, and the time for doing so has now passed.

As such, the Court has examined the R&R only for clear error. See Wiand v. Wells Fargo

Bank, N.A., No. 8:12-cv-557-T-27EAJ, 2016 WL 355490, at *1 (M.D. Fla. Jan. 28, 2016); see

also Marcort v. Prem, Inc., 208 F. App’x 781, 784 (11th Cir. 2006). Finding no error, the

Court concludes that the R&R is due to be adopted in its entirety.

      Accordingly, it is ORDERED AND ADJUDGED as follows:

      1.     U.S. Magistrate Judge Gregory J. Kelly’s Report and Recommendation

                                           -1-
            (Doc. 3) is ADOPTED, CONFIRMED, and made a part of this Order.

      2.    Plaintiff Dana Lynn Loyd’s Civil Rights Complaint Seeking Injunctive

            Relief (Doc. 1) is DISMISSED WITH PREJUDICE.

      3.    Plaintiff Dana Lynn Loyd’s Motion to Proceed in forma pauperis (Doc. 2) is

            DENIED.

      4.    The Clerk is DIRECTED to close the file.

      DONE AND ORDERED in Chambers in Orlando, Florida, on October 3, 2018.




Copies to:
Counsel of Record
Pro Se Party




                                        -2-
